EX-99.1 For Additional Information, please contact CFCRE 2016-C7 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2016-C7 Payment Date: 7/12/17 8480 Stagecoach Circle Record Date: 6/30/17 Frederick, MD 21701-4747 Determination Date: 7/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Operating Advisor/ Depositor Master Servicer Special Servicer Asset Representations Reviewer CCRE Commercial Mortgage Securities, L.P. Midland Loan Services, a Division of PNC Bank, Midland Loan Services, a Division of PNC Park Bridge Lender Services LLC National Association Bank, National Association 110 East 59th Street 10851 Mastin Street 10851 Mastin Street 600 Third Avenue 6th Floor Building 82, Suite 300 Building 82, Suite 300 40th Floor New York, NY 10022 Overland Park, KS 66210 Overland Park, KS 66210 New York, NY 10016 Contact: aorso@cantor.com Contact: Heather Wagner Contact: Heather Wagner Contact: David Rodgers Phone Number: (913) 253-9570 Phone Number: (913) 253-9570 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 24 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 12532BAA5 1.971300% 20,266,000.00 18,671,950.36 279,992.73 30,673.35 0.00 0.00 310,666.08 18,391,957.63 30.09% A-2 12532BAC1 3.585300% 184,000,000.00 184,000,000.00 0.00 549,746.00 0.00 0.00 549,746.00 184,000,000.00 30.09% A-SB 12532BAB3 3.643600% 28,337,000.00 28,337,000.00 0.00 86,040.58 0.00 0.00 86,040.58 28,337,000.00 30.09% A-3 12532BAD9 3.838500% 224,436,000.00 224,436,000.00 0.00 717,914.66 0.00 0.00 717,914.66 224,436,000.00 30.09% A-M 12532BAE7 4.161500% 42,439,000.00 42,439,000.00 0.00 147,174.92 0.00 0.00 147,174.92 42,439,000.00 23.57% B 12532BAF4 4.361494% 35,095,000.00 35,095,000.00 0.00 127,555.53 0.00 0.00 127,555.53 35,095,000.00 18.18% C 12532BAG2 4.441894% 32,645,000.00 32,645,000.00 0.00 120,838.03 0.00 0.00 120,838.03 32,645,000.00 13.16% D 12532BAL1 4.441894% 35,094,000.00 35,094,000.00 0.00 129,903.20 0.00 0.00 129,903.20 35,094,000.00 7.77% E 12532BAN7 3.456000% 16,323,000.00 16,323,000.00 0.00 47,010.24 0.00 0.00 47,010.24 16,323,000.00 5.27% F 12532BAQ0 3.456000% 7,346,000.00 7,346,000.00 0.00 21,156.48 0.00 0.00 21,156.48 7,346,000.00 4.14% G 12532BAS6 3.456000% 26,932,725.00 26,932,725.00 0.00 77,566.23 0.00 0.00 77,566.23 26,932,725.00 0.00% V 12532BBC0 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 12532BBE6 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 652,913,725.02 651,319,675.36 279,992.73 2,055,579.22 0.00 0.00 2,335,571.95 651,039,682.63 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12532BAH0 0.794363% 457,039,000.00 455,444,950.36 301,490.66 0.00 301,490.66 455,164,957.63 X-B 12532BAJ6 0.189869% 77,534,000.00 77,534,000.00 12,267.74 0.00 12,267.74 77,534,000.00 X-E 12532BAW7 0.985894% 16,323,000.00 16,323,000.00 13,410.63 0.00 13,410.63 16,323,000.00 X-F 12532BAY3 0.985894% 7,346,000.00 7,346,000.00 6,035.32 0.00 6,035.32 7,346,000.00 X-G 12532BBA4 0.985894% 26,932,725.00 26,932,725.00 22,127.35 0.00 22,127.35 26,932,725.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 24 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 12532BAA5 921.34364749 13.81588523 1.51353745 0.00000000 0.00000000 907.52776226 A-2 12532BAC1 1,000.00000000 0.00000000 2.98775000 0.00000000 0.00000000 1,000.00000000 A-SB 12532BAB3 1,000.00000000 0.00000000 3.03633342 0.00000000 0.00000000 1,000.00000000 A-3 12532BAD9 1,000.00000000 0.00000000 3.19875002 0.00000000 0.00000000 1,000.00000000 A-M 12532BAE7 1,000.00000000 0.00000000 3.46791677 0.00000000 0.00000000 1,000.00000000 B 12532BAF4 1,000.00000000 0.00000000 3.63457843 0.00000000 0.00000000 1,000.00000000 C 12532BAG2 1,000.00000000 0.00000000 3.70157850 0.00000000 0.00000000 1,000.00000000 D 12532BAL1 1,000.00000000 0.00000000 3.70157862 0.00000000 0.00000000 1,000.00000000 E 12532BAN7 1,000.00000000 0.00000000 2.88000000 0.00000000 0.00000000 1,000.00000000 F 12532BAQ0 1,000.00000000 0.00000000 2.88000000 0.00000000 0.00000000 1,000.00000000 G 12532BAS6 1,000.00000000 0.00000000 2.87999933 0.00000000 0.00000000 1,000.00000000 V 12532BBC0 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 12532BBE6 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 12532BAH0 996.51222403 0.65966069 0.00000000 995.89960076 X-B 12532BAJ6 1,000.00000000 0.15822400 0.00000000 1,000.00000000 X-E 12532BAW7 1,000.00000000 0.82157875 0.00000000 1,000.00000000 X-F 12532BAY3 1,000.00000000 0.82157909 0.00000000 1,000.00000000 X-G 12532BBA4 1,000.00000000 0.82157858 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 24 Reconciliation Detail Principal Reconciliation Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 651,319,675.36 651,323,735.17 279,992.73 0.00 0.00 0.00 651,039,682.63 651,049,397.69 279,992.73 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 06/01/2017 - 06/30/2017 30 30,673.35 0.00 30,673.35 0.00 0.00 0.00 30,673.35 0.00 A-2 06/01/2017 - 06/30/2017 30 549,746.00 0.00 549,746.00 0.00 0.00 0.00 549,746.00 0.00 A-SB 06/01/2017 - 06/30/2017 30 86,040.58 0.00 86,040.58 0.00 0.00 0.00 86,040.58 0.00 A-3 06/01/2017 - 06/30/2017 30 717,914.66 0.00 717,914.66 0.00 0.00 0.00 717,914.66 0.00 X-A 06/01/2017 - 06/30/2017 30 301,490.66 0.00 301,490.66 0.00 0.00 0.00 301,490.66 0.00 X-B 06/01/2017 - 06/30/2017 30 12,267.74 0.00 12,267.74 0.00 0.00 0.00 12,267.74 0.00 X-E 06/01/2017 - 06/30/2017 30 13,410.63 0.00 13,410.63 0.00 0.00 0.00 13,410.63 0.00 X-F 06/01/2017 - 06/30/2017 30 6,035.32 0.00 6,035.32 0.00 0.00 0.00 6,035.32 0.00 X-G 06/01/2017 - 06/30/2017 30 22,127.35 0.00 22,127.35 0.00 0.00 0.00 22,127.35 0.00 A-M 06/01/2017 - 06/30/2017 30 147,174.92 0.00 147,174.92 0.00 0.00 0.00 147,174.92 0.00 B 06/01/2017 - 06/30/2017 30 127,555.53 0.00 127,555.53 0.00 0.00 0.00 127,555.53 0.00 C 06/01/2017 - 06/30/2017 30 120,838.03 0.00 120,838.03 0.00 0.00 0.00 120,838.03 0.00 D 06/01/2017 - 06/30/2017 30 129,903.20 0.00 129,903.20 0.00 0.00 0.00 129,903.20 0.00 E 06/01/2017 - 06/30/2017 30 47,010.24 0.00 47,010.24 0.00 0.00 0.00 47,010.24 0.00 F 06/01/2017 - 06/30/2017 30 21,156.48 0.00 21,156.48 0.00 0.00 0.00 21,156.48 0.00 G 06/01/2017 - 06/30/2017 30 77,566.25 0.00 77,566.25 0.00 0.00 0.02 77,566.23 0.14 Totals 2,410,910.94 0.00 2,410,910.94 0.00 0.00 0.02 2,410,910.92 0.14 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 24 Other Required Information Available Distribution Amount (1) 2,690,903.65 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Most Recent Number Group Reduction ASER App.Reduction Amount Amount Date Controlling Class Information None Controlling Class: G Effective as of: 12/21/2016 Controlling Class Representative: Eightfold Real Estate Capital, L.P. Effective as of: 12/21/2016 Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 24 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 2,427,943.20 Master Servicing Fee - Midland Loan Services 10,005.15 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administration Fee - Wells Fargo Bank, N.A. 4,988.02 Deferred Interest 0.00 CREFC® Intellectual Property Royalty License Fee 271.38 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services LLC 1,561.47 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Monitor Fee - Park Bridge 206.25 Net Prepayment Interest Excess 0.00 Lender Services LLC Extension Interest 0.00 Total Fees 17,032.28 Interest Reserve Withdrawal 0.00 Additional Trust Fund Expenses: Total Interest Collected 2,427,943.20 Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 279,992.73 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Taxes Imposed on Trust Fund 0.00 Excess of Prior Principal Amounts paid 0.00 Non-Recoverable Advances 0.00 Curtailments 0.00 Workout Delayed Reimbursement Amounts 0.00 Negative Amortization 0.00 Other Expenses 0.00 Principal Adjustments 0.00 Total Additional Trust Fund Expenses 0.00 Total Principal Collected 279,992.73 Interest Reserve Deposit 0.00 Payments to Certificateholders & Others: Other: Interest Distribution 2,410,910.92 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 279,992.73 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 2,690,903.65 Total Funds Collected 2,707,935.93 Total Funds Distributed 2,707,935.93 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) Property # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM Weighted Agg. Agg. WAC Type Props Balance Bal. (2) Avg DSCR (3) Props Balance Bal. (2) Avg DSCR (3) Industrial 8 66,663,149.45 10.24 113 5.1473 1.517498 Arizona 1 1,688,939.98 0.26 53 6.1670 1.400000 Arkansas 1 8,742,500.00 1.34 113 4.8835 1.550000 Lodging 4 123,136,177.89 18.91 111 4.6625 2.930780 California 6 80,696,265.95 12.39 111 4.3434 1.952732 Mixed Use 5 67,000,000.00 10.29 112 4.5016 1.772090 Florida 2 6,921,021.00 1.06 112 4.8293 1.704584 Mobile Home Park 1 4,950,000.00 0.76 113 5.3359 1.590000 Georgia 2 19,950,188.22 3.06 113 5.4137 1.316719 Hawaii 1 56,625,000.00 8.70 112 4.1995 4.470000 Multi-Family 5 77,485,086.04 11.90 113 4.7935 1.437703 Illinois 3 25,415,005.26 3.90 112 4.3463 2.393667 Office 4 62,935,000.00 9.67 112 3.9180 2.325984 Indiana 1 3,947,468.45 0.61 113 5.6890 1.280000 Retail 37 248,870,269.25 38.23 112 4.2145 2.268672 Kentucky 3 10,368,010.45 1.59 113 5.0103 1.738256 Louisiana 1 3,294,378.00 0.51 113 4.5930 2.020000 Totals 64 651,039,682.63 100.00 112 4.4731 2.167361 Maryland 1 13,200,000.00 2.03 113 5.0560 1.730000 Massachusetts 1 7,012,073.89 1.08 113 5.3630 1.260000 Michigan 3 6,565,243.95 1.01 113 4.7917 2.129438 Minnesota 3 12,135,050.47 1.86 113 5.0033 1.713121 Missouri 4 13,557,953.00 2.08 113 4.5930 2.020000 Nebraska 1 3,300,349.00 0.51 113 4.5930 2.020000 Seasoning New Jersey 1 55,543,740.63 8.53 113 4.4398 1.500000 New York 2 65,000,000.00 9.98 112 4.6385 1.514615 North Carolina 1 22,214,911.94 3.41 110 4.6400 1.950000 # of Scheduled % of WAM Weighted Ohio 5 30,963,103.29 4.76 113 5.3960 1.323829 Seasoning Loans Balance Agg. (2) WAC Avg DSCR (3) Pennsylvania 2 22,924,996.69 3.52 113 4.9529 1.742007 Bal. South Dakota 2 6,408,518.00 0.98 113 4.5930 2.020000 Tennessee 6 19,938,150.00 3.06 113 4.5930 2.020000 12 months or less 40 637,743,416.68 97.96 112 4.4534 2.180024 Texas 6 53,546,371.83 8.22 112 4.4833 1.429426 13 months to 24 months 1 13,296,265.95 2.04 106 5.4190 1.560000 Virginia 1 40,500,000.00 6.22 112 2.9882 4.390000 Washington 1 50,000,000.00 7.68 112 3.6739 2.560000 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 Wisconsin 1 6,561,563.95 1.01 113 5.5290 1.310000 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 Wyoming 2 4,018,878.69 0.62 113 5.3510 1.280000 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 64 651,039,682.63 100.00 112 4.4731 2.167361 Totals 41 651,039,682.63 100.00 112 4.4731 2.167361 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Anticipated Remaining Term (ARD and Balloon Loans) Scheduled # of Scheduled % of Agg. WAM WAC Weighted Anticipated Remaining # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (3) Term (2) Loans Balance Bal. (2) Avg DSCR (3) 9,999,999 or less 19 91,127,403.03 14.00 111 4.8096 1.846809 112 months or less 21 334,487,443.33 51.38 111 4.0140 2.693739 10,000,000 to 19,999,999 10 149,261,568.69 22.93 112 4.5357 2.024822 113 months or greater 20 316,552,239.30 48.62 113 4.9582 1.611159 20,000,000 to 29,999,999 4 86,895,345.83 13.35 112 4.3690 2.167090 30,000,000 to 39,999,999 5 161,586,624.45 24.82 113 4.6361 1.780938 Totals 41 651,039,682.63 100.00 112 4.4731 2.167361 40,000,000 or greater 3 162,168,740.63 24.91 112 4.1198 2.863865 Totals 41 651,039,682.63 100.00 112 4.4731 2.167361 Remaining Amortization Term (ARD and Balloon Loans) Remaining Amortization # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (3) Bal. Interest Only 16 329,720,975.00 50.65 112 3.9964 2.828219 299 months or less 3 14,177,806.79 2.18 113 5.3567 1.427125 300 months to 359 months 22 307,140,900.84 47.18 112 4.9441 1.492089 360 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 41 651,039,682.63 100.00 112 4.4731 2.167361 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (3) Age of Most Recent NOI Debt Service # of Scheduled % of Agg. WAM WAC Weighted Age of Most # of Scheduled % of WAM Weighted Coverage Ratio Loans Balance Bal. (2) Avg DSCR (3) Recent NOI Loans Balance Agg. Bal. (2) WAC Avg DSCR (3) 1.39 or less 8 101,058,258.64 15.52 113 5.1275 1.276968 Underwriter's Information 30 509,299,754.59 78.23 112 4.4458 2.312667 1.40 to 1.44 5 57,546,223.33 8.84 111 5.1184 1.409937 1.45 to 1.54 4 70,614,291.40 10.85 113 4.6295 1.491911 12 months or less 9 107,739,928.04 16.55 112 4.7113 1.656373 1.55 to 1.99 10 139,803,677.89 21.47 112 4.7526 1.749772 13 months to 24 months 2 34,000,000.00 5.22 112 4.1265 1.610000 2.00 to 2.49 7 128,952,231.37 19.81 112 4.1886 2.138416 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 2.50 or greater 7 153,065,000.00 23.51 112 3.7107 3.757390 Totals 41 651,039,682.63 100.00 112 4.4731 2.167361 Totals 41 651,039,682.63 100.00 112 4.4731 2.167361 Note Rate Note # of Scheduled % of WAM Weighted Agg. WAC Rate Loans Balance Bal. (2) Avg DSCR (3) 3.7499% or less 6 131,500,000.00 20.20 112 3.4356 2.992662 3.7500% to 4.2499% 7 139,314,088.48 21.40 112 4.1415 2.885992 4.2500% to 4.7499% 6 145,700,883.94 22.38 113 4.5388 1.824045 4.7500% to 5.2499% 11 134,134,783.35 20.60 113 4.9920 1.603691 5.2500% to 5.7499% 8 93,674,235.43 14.39 112 5.4772 1.344553 5.7500% or greater 3 6,715,691.43 1.03 98 5.8699 1.283289 Totals 41 651,039,682.63 100.00 112 4.4731 2.167361 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312004 1 LO Honolulu HI 198,163.91 0.00 4.199% N/A 11/1/26 N 56,625,000.00 56,625,000.00 7/1/17 30312011 2 MF Jersey City NJ 205,756.05 68,239.81 4.440% N/A 12/6/26 N 55,611,980.44 55,543,740.63 7/6/17 30311997 3 OF Kirkland WA 153,079.17 0.00 3.674% N/A 11/6/26 N 50,000,000.00 50,000,000.00 7/6/17 30312012 7 RT Various Various 125,802.42 0.00 4.593% 12/1/26 12/1/31 N 32,868,038.00 32,868,038.00 7/1/17 30312013 8 IN Various Various 141,526.78 36,725.67 5.363% N/A 12/6/26 N 31,667,375.12 31,630,649.45 7/6/17 30311998 9 LO New York NY 134,333.33 0.00 5.200% N/A 12/6/26 N 31,000,000.00 31,000,000.00 7/6/17 30312014 10 RT Various Various 115,161.58 0.00 4.593% 12/1/26 12/1/31 N 30,087,937.00 30,087,937.00 7/1/17 30312015 11 RT Richardson TX 76,763.07 33,639.98 4.045% N/A 11/1/26 N 22,772,728.46 22,739,088.48 7/1/17 30312016 12 LO Charlotte NC 86,013.16 29,870.31 4.640% N/A 9/1/26 N 22,244,782.25 22,214,911.94 7/1/17 30312017 13 MF Various Various 104,133.95 23,980.53 5.689% N/A 12/6/26 N 21,965,325.94 21,941,345.41 7/6/17 30312018 14 RT Chicago IL 65,787.50 0.00 4.155% N/A 11/6/26 N 19,000,000.00 19,000,000.00 7/6/17 30297981 15 MU Bethlehem PA 68,141.67 0.00 4.810% N/A 12/6/26 N 17,000,000.00 17,000,000.00 7/6/17 30312019 16 MU Venice CA 66,280.00 0.00 4.971% N/A 12/6/26 N 16,000,000.00 16,000,000.00 7/6/17 30297980 17 RT Lubbock TX 56,518.42 20,021.77 4.974% N/A 12/6/26 N 13,635,324.51 13,615,302.74 7/6/17 30312010 18 LO Los Angeles CA 60,115.30 15,851.55 5.419% N/A 5/6/26 N 13,312,117.50 13,296,265.95 7/6/17 30312020 19 IN Rockville MD 55,616.00 0.00 5.056% N/A 12/6/26 N 13,200,000.00 13,200,000.00 7/6/17 30312021 20 IN Spring Valley CA 43,203.33 0.00 4.985% N/A 12/1/26 N 10,400,000.00 10,400,000.00 7/1/17 30297969 21 IN Jonesboro AR 35,578.33 0.00 4.883% N/A 12/6/26 N 8,742,500.00 8,742,500.00 7/6/17 30312022 22 RT Waco TX 30,521.44 9,715.06 4.850% N/A 10/6/26 N 7,551,695.67 7,541,980.61 6/6/17 30311999 23 OF Cleveland OH 28,169.92 0.00 4.840% N/A 11/6/26 N 6,985,000.00 6,985,000.00 7/6/17 30312000 24 RT Neenah WI 30,281.08 10,563.22 5.529% N/A 12/6/26 N 6,572,127.17 6,561,563.95 7/6/17 30312023 25 RT Brunswick GA 27,490.92 6,700.75 5.533% N/A 12/6/26 N 5,962,246.26 5,955,545.51 7/6/17 30312001 26 OF Various TX 24,231.38 0.00 4.887% N/A 11/6/26 N 5,950,000.00 5,950,000.00 7/6/17 30312002 27 RT Winona MN 24,551.30 8,564.45 5.529% N/A 12/6/26 N 5,328,550.92 5,319,986.47 7/6/17 30297972 28 MH Buckeye Lake OH 22,010.59 0.00 5.336% N/A 12/6/26 N 4,950,000.00 4,950,000.00 7/6/17 30312024 29 RT Rock Springs WY 17,941.70 4,676.58 5.351% N/A 12/6/26 N 4,023,555.27 4,018,878.69 7/6/17 30312025 30 RT Austin TX 12,253.17 0.00 3.974% N/A 11/1/26 N 3,700,000.00 3,700,000.00 7/1/17 30312026 31 RT Brooksville FL 15,524.58 0.00 5.035% N/A 11/6/26 N 3,700,000.00 3,700,000.00 7/6/17 30312027 32 RT Oswego IL 11,036.46 0.00 4.075% N/A 11/1/26 N 3,250,000.00 3,250,000.00 7/1/17 30297984 33 RT Collinsville IL 15,242.70 3,405.28 5.773% N/A 12/6/26 N 3,168,410.54 3,165,005.26 7/6/17 30312028 34 IN Holland MI 10,186.13 0.00 4.544% N/A 12/6/26 N 2,690,000.00 2,690,000.00 7/6/17 30312003 35 RT Adrian MI 8,560.15 4,344.50 4.465% N/A 11/6/26 N 2,300,600.87 2,296,256.37 7/6/17 30312029 36 RT New Philadelphia OH 8,953.78 2,006.08 5.765% N/A 12/6/26 N 1,863,752.27 1,861,746.19 7/6/17 30312030 37 RT Show Low AZ 8,688.41 1,687.19 6.167% N/A 12/6/21 N 1,690,627.17 1,688,939.98 7/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312005 04A2B RT Fresno CA 107,610.00 0.00 3.587% N/A 11/1/26 N 36,000,000.00 36,000,000.00 7/1/17 30312006 04A2D RT Fresno CA 14,945.83 0.00 3.587% N/A 11/1/26 N 5,000,000.00 5,000,000.00 7/1/17 30312007 05A2 RT Woodbridge VA 49,803.55 0.00 2.988% N/A 11/1/26 N 20,000,000.00 20,000,000.00 7/1/17 30312008 05A3 RT Woodbridge VA 31,749.76 0.00 2.988% N/A 11/1/26 N 12,750,000.00 12,750,000.00 7/1/17 30312009 05A8 RT Woodbridge VA 19,298.88 0.00 2.988% N/A 11/1/26 N 7,750,000.00 7,750,000.00 7/1/17 30297936 06A2 MU New York NY 51,581.25 0.00 4.127% N/A 11/6/26 N 15,000,000.00 15,000,000.00 7/6/17 30297938 06A4 MU New York NY 65,336.25 0.00 4.127% N/A 11/6/26 N 19,000,000.00 19,000,000.00 7/6/17 Totals 2,427,943.20 279,992.73 651,319,675.36 651,039,682.63 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 30312004 1 Lodging Honolulu HI 56,625,000.00 0.00 0.00 30312011 2 Multi-Family Jersey City NJ 55,543,740.63 0.00 0.00 30311997 3 Office Kirkland WA 50,000,000.00 0.00 0.00 30312012 7 Retail Various Various 32,868,038.00 0.00 0.00 30312013 8 Industrial Various Various 31,630,649.45 0.00 0.00 30311998 9 Lodging New York NY 31,000,000.00 0.00 0.00 30312014 10 Retail Various Various 30,087,937.00 0.00 0.00 30312015 11 Retail Richardson TX 22,739,088.48 1,850,795.63 0.00 30312016 12 Lodging Charlotte NC 22,214,911.94 3,069,638.36 0.00 30312017 13 Multi-Family Various Various 21,941,345.41 0.00 0.00 30312018 14 Retail Chicago IL 19,000,000.00 0.00 0.00 30297981 15 Mixed Use Bethlehem PA 17,000,000.00 1,594,138.69 0.00 30312019 16 Mixed Use Venice CA 16,000,000.00 0.00 0.00 30297980 17 Retail Lubbock TX 13,615,302.74 1,391,817.64 0.00 30312010 18 Lodging Los Angeles CA 13,296,265.95 0.00 0.00 30312020 19 Industrial Rockville MD 13,200,000.00 1,186,662.24 0.00 30312021 20 Industrial Spring Valley CA 10,400,000.00 934,299.67 0.00 30297969 21 Industrial Jonesboro AR 8,742,500.00 0.00 0.00 30312022 22 Retail Waco TX 7,541,980.61 0.00 0.00 30311999 23 Office Cleveland OH 6,985,000.00 0.00 0.00 30312000 24 Retail Neenah WI 6,561,563.95 0.00 0.00 30312023 25 Retail Brunswick GA 5,955,545.51 0.00 0.00 30312001 26 Office Various TX 5,950,000.00 0.00 0.00 30312002 27 Retail Winona MN 5,319,986.47 0.00 0.00 30297972 28 Mobile Home Park Buckeye Lake OH 4,950,000.00 0.00 0.00 30312024 29 Retail Rock Springs WY 4,018,878.69 312,373.04 372,370.94 1/1/17 3/31/17 30312025 30 Retail Austin TX 3,700,000.00 0.00 0.00 30312026 31 Retail Brooksville FL 3,700,000.00 0.00 0.00 30312027 32 Retail Oswego IL 3,250,000.00 0.00 0.00 30297984 33 Retail Collinsville IL 3,165,005.26 0.00 0.00 30312028 34 Industrial Holland MI 2,690,000.00 351,344.44 0.00 30312003 35 Retail Adrian MI 2,296,256.37 0.00 0.00 30312029 36 Retail New Philadelphia OH 1,861,746.19 74,001.28 125,263.36 1/1/17 3/31/17 30312030 37 Retail Show Low AZ 1,688,939.98 0.00 0.00 30312005 04A2B Retail Fresno CA 36,000,000.00 0.00 0.00 30312006 04A2D Retail Fresno CA 5,000,000.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 30312007 05A2 Retail Woodbridge VA 20,000,000.00 0.00 0.00 30312008 05A3 Retail Woodbridge VA 12,750,000.00 0.00 0.00 30312009 05A8 Retail Woodbridge VA 7,750,000.00 0.00 0.00 30297936 06A2 Mixed Use New York NY 15,000,000.00 14,449,529.00 0.00 30297938 06A4 Mixed Use New York NY 19,000,000.00 14,449,529.00 0.00 Total 651,039,682.63 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 24 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 24 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 7/12/17 0 0 0 0 0 0 0 0 4.473090% 112 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.441712% 6/12/17 0 0 0 0 0 0 0 0 4.473275% 113 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.441894% 5/12/17 0 0 0 0 0 0 0 0 4.473434% 114 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.442052% 4/12/17 0 0 0 0 0 0 0 0 4.473616% 115 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.442232% 3/10/17 0 0 0 0 0 0 0 0 4.473774% 116 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.442387% 2/10/17 0 0 0 0 0 0 0 0 4.474003% 117 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.442613% 1/12/17 0 0 0 0 0 0 0 0 4.474158% 118 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.442767% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 24 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30312022 22 0 6/6/17 40,205.03 40,205.03 A 7,551,695.67 0.00 Totals 1 40,205.03 40,205.03 7,551,695.67 0.00 Totals By Delinquency Code: Total for Status Code A (1 loan) 40,205.03 40,205.03 7,551,695.67 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 24 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 24 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 24 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 40,205.03 40,205.03 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 24 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 24 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 24 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 24 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 24 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/Refunds Document Balance at Contribution Scheduled Balance Current Month Left to Reimburse Comments Cross-Reference Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 24
